Sanders, J.
(dissenting) — Although the majority acknowledges Gronquist’s due process entitlement includes the right to call witnesses at a serious infraction hearing,14 Majority at 397-98 and 400, it ultimately subverts that right by allowing an accumulation of underlying minor infractions to obscure the serious consequence of a serious infraction which brings with it greater procedural entitlements. I would therefore affirm the Court of Appeals’ decision that Gronquist has been unconstitutionally deprived his liberty interest in good time credits absent that process constitutionally due, contrary to our holding in Dawson v. Hearing Committee, 92 Wn.2d 391, 597 P.2d 1353 (1979).
Prison disciplinary proceedings are reviewed against an arbitrary and capricious standard, testing whether the petitioner was denied a fundamentally fair hearing. In re Personal Restraint of Reismiller, 101 Wn.2d 291, 294, 678 *408P.2d 323 (1984); In re Personal Restraint of Burton, 80 Wn. App. 573, 585, 910 P.2d 1295 (1996); Dent v. West Va., 129 U.S. 114, 124, 9 S. Ct. 231, 32 L. Ed. 623 (1889) (due process protects individual against arbitrary action by government).
Although the rights of prisoners are not those of free citizens, prisoners nevertheless retain certain core constitutional protections, including the Fourteenth Amendment’s guarantees against deprivation of life, liberty, or property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 555-56, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974). In particular the prisoner’s constitutional right to not be deprived of good time credit15 absent that process legally due is clearly established. Wolff, 418 U.S. at 557 (“But the State having created the right to good time and itself recognizing that its deprivation is a sanction authorized for major misconduct, the prisoner’s interest has real substance and is sufficiently embraced within Fourteenth Amendment ‘liberty’ to entitle him to those minimum procedures appropriate under the circumstances and required by the Due Erocess Clause to insure that the state-created right is not arbitrarily abrogated.”); In re Personal Restraint of Anderson, 112 Wn.2d 546, 548, 772 P.2d 510 (1989) (“Statutory right to good time credits constitutes a liberty interest which is protected by the due process clause.”). Moreover, precedent clearly establishes an inmate facing loss of good time credit in disciplinary proceedings enjoys the due process right to call witnesses and present evidence in his defense provided this does not compromise institutional safety or correctional goals in a particularized sense. Wolff, 418 U.S. at 566; Dawson v. Hearing Comm., 92 Wn.2d at 397; In re Personal Restraint of Burton, 80 Wn. App. at 585.
*409Washington’s prison discipline system divides infractions into minor (or general) infractions and serious infractions. WAC 137-28-220; WAC 137-28-260. Loss of good time credit is a possible sanction for a serious infraction, WAC 137-28--350(1)(Z), thereby triggering inmates’ due process rights; whereas, Fourteenth Amendment liberty interests are normally not so implicated in the context of a single general infraction where the sanction does not include the loss of good time credit but affects only the conditions rather than the length of confinement.16 See WAC 137-28-240.
Gronquist appropriately claims entitlement to more process when faced with loss of good time credit in a serious infraction hearing than those required for a minor infraction proceeding. WAC 137-28-230(4)(b) (sanction may be imposed for a minor infraction without a hearing). At issue is the process due Gronquist for an alleged violation of WAC 137-28-260(657) which transforms the accumulation of four or more minor (general) infractions during a six-month period into a serious one.
Although the majority concedes essential procedural guarantees attach to prospective loss of good time credits in a serious infraction hearing, Majority at 397, it renders those guarantees meaningless by foreclosing any right of the prisoner to assert them.17 Thus the majority denies Gronquist the right to present witnesses when the general *410infractions combine to constitute a serious infraction, even though the majority admits Gronquist was due greater process at that stage. Majority at 400; see Dawson, 92 Wn.2d at 397 (“limited number of procedural safeguards must be afforded when a prison resident is subject to discipline for ‘serious misconduct’ which may deprive him of a liberty interest . . . [including] where not unduly hazardous, a right to call witnesses”); In re Personal Restraint of Burton, 80 Wn. App. at 585 (minimum due process to which prisoners are entitled in disciplinary proceedings include “an opportunity to . . . call witnesses when not unduly hazardous to institutional safety and correctional goals” (citation omitted)); cf. Love v. State, 551 N.W.2d 66 (Iowa 1996) (holding where a minor infraction results in sanctions for a major infraction, an inmate is entitled to due process).
Deprivation of the essential elements of that process due, including the fundamental right to call witnesses, is disguised by the language of the majority which consistently refers to Gronquist’s desire to “relitigate” the general infractions. Majority at 391, 398, 399, 401, and 407. Since the word “litigate” connotes a lawsuit in a court with attendant due process,18 the majority’s implication is Gronquist’s right to call witnesses has already been expended in his “prior litigation.” Not so. Here the whole is truly greater than the sum of its parts as the consequence to Gronquist is qualitatively different and therefore entitles him to constitutional protections not previously mandated, and process not previously provided.
Moreover the majority uncritically accepts the Department of Corrections’ argument that the determining factor in this case is the “substantial administrative burden” *411which would be imposed by allowing an inmate to present witnesses in a 657 hearing because the number of hearings required for the general prison population would interfere with staff duties, “generally undermining safe institutional operations by disrupting the Department’s progressive discipline policy.” Majority at 398. While it is true an inmate’s due process right to call witnesses is not absolute and may be curtailed if the exercise of such a right would be “unduly hazardous to institutional safety or correctional goals,” Wolff, 418 U.S. at 566, the Supreme Court further explained:
Prison officials must have the necessary discretion to keep the hearing within reasonable limits and to refuse to call witnesses that may create a risk of reprisal or undermine authority, as well as to limit access to other inmates to collect statements or to compile other documentary evidence. Although we do not prescribe it, it would be useful for the Committee to state its reason for refusing to call a witness, whether it be for irrelevance, lack of necessity, or the hazards presented in individual cases.
Id. (emphasis added); see also Dawson, 92 Wn.2d at 397. Therefore if an inmate’s due process right to call witnesses is to be denied, prison officials must exercise their discretion in light of the particular circumstances of each individual case, usually providing the inmate with reasons for denying this right. Only by carefully weighing the hazards of each specific situation before denying an inmate’s right to call witnesses is that right rendered meaningful. Conversely, imposition of a blanket rule denying all inmates the right to call witnesses in disciplinary proceedings based on a general assertion of institutional safety renders the due process rights outlined in Wolff illusionary.
Notwithstanding, the majority erroneously endorses the general “substantial administrative burden” the Department of Corrections alleges would result if witnesses were heard at each 657 hearing as a hazard sufficient to deny any inmate the right to call witnesses without case-specific factual predicate. Majority at 398-400. The majority’s rea*412sorting conflicts with Wolff as it fails to require independent consideration of the hazards of the individual case before the exercise of discretion to abrogate these procedural safeguards. What began as an exception to the rule the majority now degrades into the rule itself.
Furthermore the majority falsely equates a “substantial administrative burden” with a hazard to institutional safety. Normally an administrative burden does not pose any risk to safety in a correctional institution. It is a fiscal burden insufficient to deprive one of that process which is his constitutional due. The majority’s argument is therefore tantamount to violating inmates’ rights merely because of a reluctance to hire an adequate number of staff. But mere administrative convenience should not be allowed to trump constitutional entitlements. Such is also clearly contrary to the plain language of Wolff which requires a real and specific threat to institutional safety rather than mere general unwillingness to provide staff as justification to abridge an inmate’s right to call witnesses on his own behalf.
The majority analogizes to federal sentencing proceedings and the Persistent Offender Accountability Act (the “three strikes” law), claiming in those situations the defendant does not enjoy the right to challenge prior convictions when sentenced. Majority at 403. It argues support for its decision, contending “the due process rights in prison disciplinary proceedings are much less extensive than those which apply in criminal prosecutions.” Majority at 404. However in the case of sentencing, a criminal defendant has already been afforded full due process for. each prior conviction, whereas in the present case Gronquist had no such right. It is precisely for this reason we must protect the right of the prisoner to call witnesses on his own behalf absent fact-specific, compelling circumstances which render such process “unduly hazardous to institutional safety or correctional goals.” Wolff, 418 U.S. at 566. As Gronquist was denied the fundamental right to call witnesses on his own behalf to avoid additional confinement, I *413would affirm the Court of Appeals and dissent from the errant views of this court’s majority.

A hearing under WAC 137-28-260(657) for a serious infraction shall be referred to as a “657 hearing.”


See Black’s Law Dictionary 694 (6th ed. 1990) (“ ‘Good time’ credit is awarded for good conduct and reduces period of sentence which prisoner must spend in prison although it does not reduce the period of the sentence itself. Credit allowed on the sentence which is given for satisfactory conduct in prison. Introduced as an incentive for inmates, it has become practically automatically awarded.” (citation omitted)).


However due process could be triggered by a sanction for a general infraction if that sanction resulted in “atypical and significant hardship” beyond those hardships normally experienced in prison. Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995).


The majority asserts the principles of res judicata apply to decisions on minor infractions, citing Reninger v. Department of Corrections, 134 Wn.2d 437, 449-50, 951 P.2d 782 (1998). However an administrative determination is not necessarily preclusive. Restatement (Second) of Judgments § 83(2) (1982) (“An adjudicative determination by an administrative tribunal is conclusive under the rules of res judicata only insofar as the proceeding resulting in the determination entailed the essential elements of adjudication,' including . . . (b) The right on behalf of a party to present evidence and legal argument in support of the party’s contentions and fair opportunity to rebut evidence and argument by opposing parties.”); see also Reninger, 134 Wn.2d at 460-61 (Sanders, J., dissenting). Reninger is clearly distinguishable as the plaintiffs in that case “took advantage of numerous procedures that obtain in superior court trials . . . [and] called witnesses on their behalf and cross-examined the State’s witnesses.” Reninger, 134 *410Wn.2d at 451. Here Gronquist was afforded no opportunity to utilize such procedural protections. Moreover it is clear collateral estoppel “must not apply ‘so rigidly as to defeat the ends of justice, or to work an injustice.’ ” Id. (quoting Henderson v. Bardahl Int’l Corp., 72 Wn.2d 109, 119, 431 P.2d 961 (1967)). Complete denial of procedural fairness manifests such an injustice as to also render collateral estoppel simply inapplicable.


See Webster’s Third New International Dictionary 1322 (1981) (defining “litigate” as “to carry on a legal contest by judicial process”).